Citation Nr: 1758902	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-00 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a skin disability, claimed as psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to January 1972.  He had additional service in the Army Reserve, the Army National Guard, and the Air National Guard, which service included a verified period of Active Duty for Training from June 4, 1977 to June 18, 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In July 2014 and September 2016, the Board remanded the matter for additional evidentiary development.  As detailed below, the Board finds that the RO did not fully comply with the remand instructions, thus, another remand is unfortunately required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board observes that the issue of entitlement to service connection for a disability manifested by poor circulation of the legs, to include edema of the ankles, was also remanded by the Board in the September 2016 decision.  While the matter was in remand status, in a July 2017 rating decision, the Appeals Management Center (AMC) granted service connection for edema of the left and right legs.  The grant of service connection constitutes a full award of the benefit sought on appeal with respect to the claim of service connection for a disability manifested by poor circulation of the legs, to include edema of the ankles.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial ratings or effective dates assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, those issues are not in appellate status at this juncture.

The Board acknowledges that the Veteran's substantive appeal received in January 2011 included the issues of entitlement to service connection for depression and memory loss and entitlement to a total disability rating based on individual unemployability (TDIU).  However, in correspondence received in January 2012 and April 2012, prior to certification of the appeal to the Board, the Veteran withdrew the claims.  Thus, those issues are not before the Board at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's September 2016 Board remand instructions, the Veteran was to be provided a VA examination.  In part, the examiner was requested to elicit from the Veteran a description of his living conditions during active service, to specifically include his service in Vietnam.  The examiner was asked to provide an opinion as to whether the Veteran's skin condition was attributable to his active service, to include his presumed herbicide agent exposure.  In providing this opinion, the examiner was to consider the January 2015 VA examiner's statement that the Veteran's skin condition is seen "probably in veterans serving in circumstances with inadequate bathing facilities."  

The Veteran was provided a VA examination in February 2017 at which time dermatitis or eczema was assessed.  In the accompanying medical opinion, the examiner determined that the claimed condition was less likely than not incurred in or cause by the claimed in-service injury, event, or illness.  In support of this finding, the examiner noted that a review of the claims file provided no documentation to support treatment or diagnosis of a skin condition such as psoriasis, eczema, or dermatis during active service or one year following active service.  Thus, a nexus could not be established.

An additional VA examination was provided in August 2017, at which time seborrheic dermatitis was assessed.  The examiner noted that the date of onset was in the 1970s.  In the accompanying medical opinion, the examiner noted that the Veteran had seborrheic dermatitis on the day of the examination and there was supporting medical records.  She documented that the Veteran was unclear when his skin condition started, but reported that it started approximately 40 years ago.  However, the examiner noted that there were no supporting medical documents of complaints or treatment for the skin condition during service.  Further, the military separation examination does not show any skin conditions and seborrheic dermatitis is not known to be related to herbicide agent exposure.  Thus, a nexus could not be established.

The Board finds that the medical opinions provided herein are inadequate to determine the Veteran's service connection claim on appeal.  In this regard, as noted in the appellate brief received in November 2017, the VA examiners failed to elicit from the Veteran a description of his living conditions during active service.  Further, there is no indication that they considered the February 2015 VA examiner's opinion that the diagnosed condition is "probably in veterans serving in circumstances with inadequate bathing facilities."  In addition, the Veteran is competent to describe the observable symptoms of a skin disorder in service and thereafter.  Thus, the examiner's reliance on the absence of medical records to corroborate a skin condition in service renders the opinions inadequate.  

As the AOJ did not comply with the Board's remand instructions, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his skin condition. Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.   

The examiner must elicit from the Veteran a full description of any skin symptomatology experienced during service and since service.  The examiner should also elicit from the Veteran a description of his living conditions during his active duty service, to specifically include his service in Vietnam.

The physician must identify all skin disabilities found on examination and noted in the record since April 2009.  Thereafter, the physician is to provide and opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's skin condition was incurred in service or is otherwise causally related to his active service or any incident therein, to include his presumed exposure to herbicide agents such as Agent Orange?

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering an opinion, the examiner must discuss the January 2015 VA medical opinion in which the examiner indicted the Veteran's skin condition is seen "probably in veterans serving in circumstances with inadequate bathing facilities." 

2.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim of entitlement to service connection for a skin disability.  If the benefit sought remains denied, the AOJ must provide the appellant and his representative with a supplemental statement of the case and afford them an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




